J. A11015/15


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA             :       IN THE SUPERIOR COURT OF
                                         :             PENNSYLVANIA
                  v.                     :
                                         :
MARTEKE BURGESS,                         :           No. 45 EDA 2014
                                         :
                       Appellant         :


         Appeal from the Judgment of Sentence, December 13, 2013,
            in the Court of Common Pleas of Philadelphia County
             Criminal Division at Nos. CP-51-CR-0003078-2012,
             CP-51-CR-0003214-2011, CP-51-CR-0003215-2011


BEFORE: FORD ELLIOTT, P.J.E., OLSON AND WECHT, JJ.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                 FILED AUGUST 26, 2015

     Following a jury trial, Marteke Burgess was convicted of criminal

conspiracy,   aggravated   assault,   reckless   endangerment,   and   multiple

violations of the Uniform Firearms Act. We affirm.

     On January 7, 2011, at approximately 5:56 p.m., while standing on

the 3400 block of Helen Street, Anthony McGuigan was shot seven times in

the back, thigh, and stomach. (Notes of testimony, 10/9/13 at 30-32, 39.)

McGuigan was taken to Temple University Hospital where he was treated for

over a month, undergoing several surgeries including a colostomy.         Nine

cartridge casings, fired from two separate guns, were recovered from the

scene.
J. A11015/15


      At approximately 1:00 p.m., on January 10, 2011, gunfire erupted on

the 800 block of East Allegheny Avenue. Stephen Ortiz looked down from

his seventh floor office window and saw two men shooting.                  (Notes of

testimony, 10/10/13 at 27-28, 30.)           He described his office window as

“unusually big.” (Id. at 27.) Ortiz could see that each man had a gun. (Id.

at 32.) One of the men, who was dressed in black, held his right side and

began limping. Appellant, who was wearing a purple high school jacket with

gray sleeves, continued firing his weapon. (Id.)

      Both men fled westbound; the man in black was limping.                  (Id. at

33-34.) The men turned into a vacant lot, and Ortiz lost sight of them. (Id.

at 34-35.) Ortiz ran outside and flagged down a patrol car; he pointed out

the man in the purple jacket who was at a nearby row home at 844 East

Hilton Street.    (Id. at 36.)       The police entered the house and found

co-defendant Brakeer Newsome lying on the floor bleeding.                Upon arrest,

appellant and Newsome listed the house as their home address.

      During this shooting, two bystanders suffered gunshot graze wounds:

67-year-old Ottis Holloway and 66-year-old Leon Daukas.                  Twenty fired

cartridge   casings      were   recovered   from    the   scene.     A    microscopic

examination showed an exact match between the majority of the casings

and   the   ballistics    evidence   from   where    McGuigan      had   been   shot,

demonstrating that the same two firearms had been used in both crimes.




                                        -2-
J. A11015/15


     Detective Sean Leahy interviewed McGuigan on March 9, 2011,

following his release from the hospital; McGuigan’s mother and stepfather

were in the room during the interview.     (Notes of testimony, 10/11/13 at

18-22.)      McGuigan stated that just before being shot, he had been

approached by “Brak” whom he identified as co-defendant Newsome. (Id.

at 23-24.) McGuigan explained that “my boys are beefing with Brak and his

people.” (Id. at 24.) “Brak” asked him, “Do you sell out here? . . . [W]ho

be selling out here?”    (Id. at 23.)   McGuigan responded, “not me” and

claimed he was then shot, but he did not know by whom. (Id.)

     Two weeks later, on March 23, 2011, Detective Leahy returned to

McGuigan’s home and re-interviewed him. McGuigan said he had additional

information that he had not disclosed because he was afraid and “would

rather just deal with it.” (Id. at 36.) McGuigan revealed that “Brak” had

approached him along with “Lava” and “Dre”; “Brak” had a gun and “Lava

had one too.”    (Id. at 34.)   He averred that either “Brak” or “Lava” shot

him; he was not sure if “Lava” was the gunman but he thought that was the

case. (Id. at 35.) McGuigan was shown a photo array, pointed to appellant,

and stated it might be Lava, which he believed to be spelled “Lavae.” (Id.

at 34-35.)    The detective subsequently located a different photograph of

appellant, which showed his right forearm; on it, the word “Lava” had been

tattooed. (Id. at 38.)




                                     -3-
J. A11015/15


     Charges were filed against appellant and Newsome in connection with

both incidents.   On May 23, 2012, the Commonwealth filed a motion to

consolidate the charges against appellant from the Helen Street shooting

with those arising from the Allegheny Avenue shooting.1         Following a

hearing, the motion was granted.

     A joint jury trial commenced on October 9, 2013. McGuigan testified

as a hostile witness, claiming the detectives had obtained his statements by

hassling him and denying that appellant or Newsome had shot him. (Notes

of testimony, 10/9/13 at 34-35.) McGuigan verified that the person he had

pointed out to detectives on March 23, 2011, was “Lava” and that “Lava”

and appellant were one and the same. (Id. at 58-59.) Detective Leahy took

the stand to rebut allegations that the police had engaged in any

misconduct. The detective testified that McGuigan’s prior statements were

knowing and voluntary. (Notes of testimony, 10/11/13 at 13-38.)

     The jury convicted appellant of criminal conspiracy in connection with

the shooting on Helen Street, two counts of aggravated assault, reckless

endangerment, and three firearms violations in connection with the

shootings of Holloway and Daukas on Allegheny Avenue. On December 13,

2013, appellant was sentenced to an aggregate term of 27 to 54 years’




1
  The corresponding charges against Newsome had been previously
consolidated.


                                   -4-
J. A11015/15


imprisonment.2    Appellant filed a post-sentence motion on December 17,

2013; the motion was denied on December 20, 2013.           A timely notice of

appeal was filed on December 27, 2013. The trial court directed appellant to

file a concise statement of errors complained of on appeal within 21 days

pursuant to Pa.R.A.P., Rule 1925(b), 42 Pa.C.S.A.; appellant did not timely

comply. The trial court did not file an opinion as the Honorable Kenneth J.

Powell, Jr., has since retired.   On July 18, 2014, after this court issued a

briefing schedule, appellant’s Rule 1925(b) statement was filed.

      Appellant presents the following issues for our review:

            1.    Did not the trial court err in granting the
                  Commonwealth’s motion to consolidate CP-51-
                  CR-0003078-2012 (Case 1 - January 7, 2011,
                  300 Helen Street) with CP-51-CR-0003214-15-
                  2011 (Case 2 - January 10, 2011, 800 East
                  Allegheny Avenue) where: (1) there were no
                  similarities between the cases other than that
                  matching fired shell cases were recovered from
                  each scene; (2) the evidence did not tend to
                  establish the identity of the perpetrator in each
                  case since no gun was ever recovered at either
                  scene and there were multiple shooters
                  involved in each case; (3) conflicting defenses
                  applied in each case; and (4) joinder resulted
                  in prejudicial cumulation of evidence?

            2.    Was not the evidence insufficient as a matter
                  of law to sustain Appellant’s conviction for
                  conspiracy to commit attempted murder
                  beyond a reasonable doubt on Case 1 (CP-51-
                  CR-0003078-2012) where there was no
                  evidence as to any agreement or overt act on
                  the part of Appellant as the complainant,

2
  Newsome was also convicted of multiple charges in connection with both
shootings and was sentenced to 45½ to 91 years’ imprisonment.


                                     -5-
J. A11015/15


                  Anthony McGuigan, testified that Appellant was
                  not present on the night of the shooting, nor
                  did the complainant ever identify Appellant in
                  any prior statements, thus the Commonwealth
                  failed to prove beyond a reasonable doubt that
                  Appellant was the person referenced as
                  “Lavae?”

            3.    Was not the evidence insufficient as a matter
                  of law to sustain Appellant’s convictions on
                  Case 2 (CP-51-CR-0003214[-]15-2011) where
                  no witness identified Appellant by face, no
                  weapon was ever recovered, and the
                  cumulative evidence was insufficient to prove
                  Appellant’s guilt beyond a reasonable doubt?

            4.    Did not the court err as a matter of law and
                  violate the discretionary aspects of sentencing
                  when it imposed a manifestly excessive and
                  unreasonable statutory maximum sentence of
                  27 to 54 years where: (1) the sentence was
                  well above the aggravated range of the
                  sentencing guidelines and was based on
                  inappropriate reasons; (2) Appellant was a
                  juvenile at the time the alleged crimes were
                  committed; (3) the trial court ignored all
                  mitigating evidence, focusing solely on
                  punishment and retribution; and (4) the trial
                  court concluded, based on no empirical
                  evidence, that Appellant could not be
                  rehabilitated?

Appellant’s brief at 4-5.

      Preliminarily,   we   address   appellant’s   failure   to   file   a   timely

Rule 1925(b) statement.     As mentioned, after appellant filed the notice of

appeal, the trial court ordered the filing of a statement within 21 days.

Appellant did not file an application for an enlargement of time for the filing

of the statement with the trial court. See Pa.R.A.P. 1925(b)(2). Instead, on



                                      -6-
J. A11015/15


June 27, 2014, appellant filed a “motion to vacate briefing schedule and

remand to the court below to transmit a complete set of all notes of

testimony to be made part of the certified record.”     Appellant then filed a

concise statement on July 18, 2014.

      Appellant’s concise statement was untimely filed.        Previously, this

would have resulted in waiver of appellant’s issues.      Commonwealth v.

Castillo, 888 A.2d 775 (Pa. 2005).          However, subsequent changes to

Pa.R.A.P., Rule 1925(b), 42 Pa.C.S.A., and recent case law allow us to

review the issues.        See Commonwealth v. Burton, 973 A.2d 428

(Pa.Super. 2009) (en banc) (untimely concise statement amounts to

ineffective assistance of counsel per se and review of issues is permitted

similarly to outright failure to file concise statement under Rule 1925(c)(3)).

      The first issue raised involves the joinder of two separate criminal

informations for trial.

            Whether or not separate indictments should be
            consolidated for trial is within the sole discretion of
            the trial court and such discretion will be reversed
            only for a manifest abuse of discretion or prejudice
            and clear injustice to the defendant. Consolidation
            of separate offenses in a single trial is proper if the
            evidence of each of them would be admissible in a
            separate trial for the others and is capable of
            separation by the jury so that there is no danger of
            confusion. Pa. R. Crim. P. 1127(A)(1) (now Pa. R.
            Crim. P. 582(A)(1)(a)). Evidence of distinct crimes
            is inadmissible solely to demonstrate a defendant’s
            criminal tendencies. Such evidence is admissible,
            however, to show a common plan, scheme or design
            embracing commission of multiple crimes or to
            establish the identity of the perpetrator, so long as


                                      -7-
J. A11015/15


            proof of the crime tends to prove the others. This
            will be true when there are shared similarities in the
            details of each crime.

Commonwealth v. Andrulewicz, 911 A.2d 162, 168 (Pa.Super. 2006),

appeal denied, 926 A.2d 972 (Pa. 2007) (citations omitted).

      Appellant argues that matching weapons were the only link between

the two incidents.    We disagree.   As the trial court noted in granting the

Commonwealth’s motion to consolidate “[T]he incidents are three days

apart, they are in the similar geographic neighborhood, they have identical

ballistics and both defendants have been identified by witnesses in relation

to either of them.” (Notes of testimony, 6/15/12 at 10-11.)

      In this case, evidence of the two crimes was so closely related that

proof of one criminal act tends to prove the other. The evidence of the two

criminal informations served to establish the identity of appellant.        The

cartridge   casings   recovered   from    both   crime   scenes   matched   and

demonstrated that they were fired from the same weapon, and this evidence

was relevant to the identity of the shooters.             We agree with the

Commonwealth that appellant’s emphasis on the fact that the weapons were

never recovered is of no moment.         See Commonwealth v. Rollins, 580
A.2d 744 (Pa. 1990) (matching cartridges from weapon fired at different

times admissible to establish defendant’s identity although the gun was

never recovered). Moreover, appellant, “Lava,” was identified as the second

gunman in the Helen Street shooting, and he was also identified in the



                                     -8-
J. A11015/15


East Allegheny shooting as the man in the purple and gray jacket seen firing

a gun on Allegheny Avenue before fleeing with co-defendant to the home

they shared. Accordingly, we find no abuse of discretion by the trial court in

consolidating the two matters. Commonwealth v. Reid, 626 A.2d 118 (Pa.

1993) (holding that evidence establishing the defendant used the same gun

to commit another murder six days later was admissible to identify him as

the perpetrator).

        Next, appellant argues that the evidence was insufficient to meet the

Commonwealth’s burden of establishing he was one of the actors in either

case.

        We begin our analysis with our standard of review:

                    As a general matter, our standard of review of
             sufficiency claims requires that we evaluate the
             record in the light most favorable to the verdict
             winner giving the prosecution the benefit of all
             reasonable inferences to be drawn from the
             evidence.    Evidence will be deemed sufficient to
             support the verdict when it establishes each material
             element of the crime charged and the commission
             thereof by the accused, beyond a reasonable doubt.
             Nevertheless, the Commonwealth need not establish
             guilt to a mathematical certainty. Any doubt about
             the defendant’s guilt is to be resolved by the fact
             finder unless the evidence is so weak and
             inconclusive that, as a matter of law, no probability
             of fact can be drawn from the combined
             circumstances.

                   The Commonwealth may sustain its burden by
             means     of     wholly    circumstantial    evidence.
             Accordingly, [t]he fact that the evidence establishing
             a    defendant’s   participation   in   a   crime    is
             circumstantial does not preclude a conviction where


                                      -9-
J. A11015/15


           the evidence coupled with the reasonable inferences
           drawn therefrom overcomes the presumption of
           innocence. Significantly, we may not substitute our
           judgment for that of the fact finder; thus, so long as
           the evidence adduced, accepted in the light most
           favorable to the Commonwealth, demonstrates the
           respective elements of a defendant’s crimes beyond
           a reasonable doubt, the appellant’s convictions will
           be upheld.

Commonwealth v. Harvard, 64 A.3d 690, 699 (Pa.Super. 2013), appeal

denied, 77 A.3d 636 (Pa. 2013), quoting Commonwealth v. Norley, 55
A.3d 526, 531 (Pa.Super. 2012) (citations omitted).

     Viewing    the   evidence   in    the     light   most   favorable   to   the

Commonwealth, we find McGuigan identified “Lava” and co-defendant

Newsome as the two armed men that approached him immediately before

he was shot. While this identification was tentative, it was corroborated by

photographs the police obtained showing that appellant had the word “LAVA”

tattooed on his forearm. Appellant notes that at trial, McGuigan repudiated

his prior statements and asserted that appellant and Newsome were the

“wrong people.” Appellant also argues that McGuigan alleged that one of the

detectives who interviewed him had supplied him with the name “Lava.”

The jury, however, was entitled to discredit his statements and credit

Detective Leahy’s testimony denying this allegation.

     Turning to the Allegheny Avenue shooting, appellant argued, “no

witness identified Appellant by face.     The only eyewitness testimony was

elicited from Stephen Ortiz, who, from seven floors up, was able to discern a



                                      - 10 -
J. A11015/15


jacket . . .”   (Appellant’s brief at 31.)   He also argues that several people

called the police after the shooting and no one provided a description of a

person   wearing     a   purple   jacket.    (Id.)   Appellant   also   points   to

inconsistencies in Ortiz’s testimony; again, determinations of credibility are

within the realm of the fact-finder. We also agree with the Commonwealth

that disputes concerning whether Ortiz had an adequate opportunity to

observe the shooting or whether his descriptions matched go to the weight

of the evidence.         See Commonwealth v. Bourgeon, 654 A.2d 555

(Pa.Super. 1994), appeal denied, 668 A.2d 1121 (Pa. 1995). Likewise, our

function is not to re-evaluate or disturb the court’s own credibility

determinations. Commonwealth v. Hansley, 24 A.3d 410, 416 (Pa.Super.

2011), appeal denied, 32 A.3d 1275 (Pa. 2011.)

      Here, Ortiz flagged down police and pointed to appellant -- the only

person in the area who was wearing a distinctive purple jacket with gray

sleeves -- and stated, “there he is.” (Notes of testimony, 10/10/13 at 32,

37, 39.) Ortiz then identified appellant in the courtroom. (Id. at 37.) Ortiz

also testified that he observed Newsome limping as the men ran from the

area. When appellant was apprehended in front of his house that he shared

with Newsome, Newsome was inside suffering from a bullet wound. (Id. at

34.) Accordingly, with due consideration of all of the circumstantial evidence

presented in the light most favorable to the Commonwealth as verdict




                                       - 11 -
J. A11015/15


winner, our review of the record confirms there was sufficient evidence to

sustain appellant’s convictions.

      Next, appellant presents a challenge to the discretionary aspects of his

sentence. Initially, we note, “[i]ssues challenging the discretionary aspects

of a sentence must be raised in a post-sentence motion or by presenting the

claim to the trial court during the sentencing proceedings.      Absent such

efforts, an objection to a discretionary aspect of a sentence is waived.”

Commonwealth v. Tirado, 870 A.2d 362, 365 (Pa.Super. 2005) (citation

omitted). Appellant timely filed a motion to modify his sentence in which he

argued that the sentence he received was excessive and based on

impermissible bias. As such, we find that appellant’s post-sentence motion

preserved the claims now raised on appeal.

            A challenge to the discretionary aspects of
            sentencing is not automatically reviewable as a
            matter of right. Commonwealth v. Hunter, 768
A.2d 1136 (Pa.Super.2001)[,] appeal denied, 568
Pa. 695, 796 A.2d 979 (2001). When challenging
            the discretionary aspects of a sentence, an appellant
            must invoke the appellate court’s jurisdiction by
            including in his brief a separate concise statement
            demonstrating that there is a substantial question as
            to the appropriateness of the sentence under the
            Sentencing Code. Commonwealth v. Mouzon, 571
Pa. 419, 812 A.2d 617 (2002); Commonwealth v.
            Tuladziecki, 513 Pa. 508, 522 A.2d 17 (1987);
            42 Pa.C.S.A. § 9781(b); Pa.R.A.P. 2119(f). “The
            requirement that an appellant separately set forth
            the reasons relied upon for allowance of appeal
            ‘furthers the purpose evident in the Sentencing Code
            as a whole of limiting any challenges to the trial
            court’s evaluation of the multitude of factors
            impinging on the sentencing decision to exceptional


                                    - 12 -
J. A11015/15


            cases.’”    Commonwealth v. Williams, 386
            Pa.Super. 322, 562 A.2d 1385, 1387 (1989)
            (en banc) (emphasis in original).

Commonwealth v. McNear, 852 A.2d 401, 407-408 (Pa.Super. 2004).

            To demonstrate that a substantial question exists, “a
            party must articulate reasons why a particular
            sentence raises doubts that the trial court did not
            properly consider [the] general guidelines provided
            by the legislature.” Commonwealth v. Mouzon,
            571 Pa. 419, 812 A.2d 617, 622 (2002), quoting,
            Commonwealth v. Koehler, 558 Pa. 334, 737 A.2d
225, 244 (1999). In Mouzon, our Supreme Court
            held that allegations of an excessive sentence raise a
            substantial question where the defendant alleges
            that the sentence “violates the requirements and
            goals of the Code and of the application of the
            guidelines . . . .” Id. at 627. A bald allegation of
            excessiveness will not suffice. Id.

Commonwealth v. Fiascki, 886 A.2d 261, 263 (Pa.Super. 2005), appeal

denied, 897 A.2d 451 (Pa. 2006).

      Instantly,   appellant   has   complied   with    the   requirements   of

Rule 2119(f) by including such a statement in his brief. (Appellant’s brief at

17-19.)   Therein, he claims that his sentence is manifestly excessive and

based on the following inappropriate reasons: “Appellant was a juvenile at

the time the alleged crimes were committed; the trial court ignored all

mitigating evidence, focusing solely on punishment and retribution; and,

finally, the trial court concluded, based on no medical or other evidence, that

Appellant could not be rehabilitated.”   (Id. at 19.)   We find appellant has

raised substantial questions about his sentence, and we will proceed to

review their merits.   See Commonwealth v. Felmlee, 828 A.2d 1105,


                                     - 13 -
J. A11015/15


1107 (Pa.Super. 2003) (en banc) (a substantial question is raised where an

appellant alleges the sentencing court erred by imposing an aggravated

range     sentence   without   consideration   of   mitigating    circumstances);

Commonwealth v. Corley, 31 A.3d 293, 297 (Pa.Super. 2011) (“An

allegation of bias in sentencing implicates the fundamental norms underlying

sentencing and hence, we find that it raises a substantial question.”).

        The applicable standard of review is as follows:

              Sentencing is a matter vested in the sound discretion
              of the sentencing judge, and a sentence will not be
              disturbed on appeal absent a manifest abuse of
              discretion. In this context, an abuse of discretion is
              not shown merely by an error in judgment. Rather,
              the appellant must establish, by reference to the
              record, that the sentencing court ignored or
              misapplied the law, exercised its judgment for
              reasons of partiality, prejudice, bias or ill will, or
              arrived at a manifestly unreasonable decision.

Commonwealth v. Fullin, 892 A.2d 843, 847 (Pa.Super. 2006) (citation

omitted).

        “When imposing a sentence, the sentencing court must consider the

factors set out in 42 Pa.C.S.A. § 9721(b), that is, the protection of the

public, gravity of offense in relation to impact on victim and community, and

rehabilitative needs of the defendant . . . .”      Id.    Furthermore, “[a] trial

court judge has wide discretion in sentencing and can, on the appropriate

record and for the appropriate reasons, consider any legal factor in imposing

a sentence in the aggravated range.”        Commonwealth v. Stewart, 867
A.2d 589, 593 (Pa.Super. 2005) (citation omitted).          The sentencing court,


                                      - 14 -
J. A11015/15


however, must also consider the sentencing guidelines.                 See Fullin, 892
A.2d at 847.

      Instantly,     appellant      was   sentenced      to   the   maximum   allowable

sentence on all but one charge:           10 to 20 years on conspiracy to commit

attempted murder; 5 to 10 years on each aggravated assault charge; 1 to

2 years’ on each reckless endangerment charge; 2½ to 5 years on the

firearms charge under Section 6108; 2½ to 5 years on the firearms charge

at Section 6110.1; and no further penalty imposed on the firearms charge

under Section 6106. Each charge was to run consecutively for a total of 27

to 34 years. Appellant had a prior record score of zero as an adult, and a

misdemeanor        retail   theft   adjudication    as    a    juvenile.   The   record

demonstrated, however, that appellant had six arrests as a juvenile and five

as an adult.   The trial court ordered a pre-sentence report and a mental

health evaluation.      Our supreme court has ruled that where pre-sentence

reports exist, the presumption will stand that the sentencing judge was both

aware of and appropriately weighed all relevant information contained

therein.3   Commonwealth v. Devers, 546 A.2d 12, 18 (Pa. 1988).

Defense counsel also referred to the sentencing guidelines when arguing on

appellant’s behalf:

            I’m asking Your Honor to consider a guideline
            sentence. The most serious charge that he was
            convicted of was the attempted murder.    His

3
  We note that the certified record does not contain a copy of the
pre-sentence report or a Guidelines Sentence Form.


                                           - 15 -
J. A11015/15


             guideline was a 14/0 so his guidelines are 72 to the
             statutory limit. I’m asking Your honor to give him a
             guideline sentence in the middle. Obviously, I would
             ask on the low end but I know Your Honor is not
             inclined to do that. I would be asking for 8 to 16 on
             that and for anything else to run concurrent with
             that charge.

Notes of testimony, 12/13/13 at 25.

     Additionally, when imposing sentence, the court indicated that it

understood it was sentencing appellant in the aggravated ranges of the

sentencing    guidelines   and   provided     its   reasoning.   (Id.   at   32.)

Commonwealth v. Rodda, 723 A.2d 212 (Pa.Super. 1999) (en banc)

(court not required to recite numeric range of sentences within the

guidelines as long as record shows understanding of range and of court's

chosen deviation from range).

     Additionally, we find no merit to appellant’s argument that the

sentence was based on an openly expressed bias. The trial court was in a

position to observe appellant’s demeanor throughout the proceedings; the

court expressed that appellant consistently thumbed his nose at the system.

                    There are no other crimes that I can see the
             Defendant was found guilty of. I passed sentence on
             this    Defendant     considering    his  presentence
             investigation, his mental health investigation, the
             arguments of counsel, as well as the circumstances
             surrounding the Defendant’s entire social life, family
             life, and his patterns of delinquency and crime, which
             began at an incredibly ripe age and have continued
             even while incarcerated.

                   I believe that the aggravated sentence was
             absolutely    necessary   considering   all  the


                                     - 16 -
J. A11015/15


            circumstances, the boldness of this crime, the
            demeanor of the Defendant, who seemed to be
            concerned about nothing, who smiled and laughed
            throughout his entire trial, who is sociopathic no
            matter what was said, although a personality
            disorder can be, in fact, that, does not belong in the
            streets of Philadelphia.

                   It is my responsibility to remove him for as
            long as possible and I have done that. And I believe
            that it was right, just, and helpful to society, for me
            to do exactly what I did.        And I do it without
            reluctance and certainly without vengeance.

Id.

      Although we may not agree with all of the colorful characterizations of

appellant utilized by the trial court, it is clear that a reading of the

sentencing transcript as a whole does not establish bias on the part of the

court. We have no reason to disturb the sentencing court’s discretion.

      Judgment of sentence affirmed.



      Olson, J. concurs in the result.

      Wecht, J. files a Concurring and Dissenting Memorandum.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 8/26/2015




                                     - 17 -
J. A11015/15




               - 18 -